Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 24-25 July 1822
				
				July 24 We passed the Eveng at Mrs. Fishers where we met a small party consisting of Mrs. Harrisson, pretty Mrs. Morris, a Mr. Gardner just from Liverpool; Mr. Morris, Mr Gilpin, and Dr. Chapman—The eveng passed in social chat in the course of which I made some grand errors, about the Feudal system which I am very little acquainted with; but concerning which the young Gentleman with whom I conversed, seemed to wish to display the pedantry of his Law Knowledge, altogether lost upon me; as not having gone through the course, I could not be a competent judge of his superior attainments—This waste of learning was really to be regreted, and I most sincerely wished it had been better applied—During our visit we had a tremendous thunder Shower, and were obliged to return home in the midst of it.—Dr Chapman is thought a great wit; but I perceived nothing particularly striking in his conversation—The Thermometer fell 10 degrees in 10 minutes25 Mr. Hopkinson called on us at five o’clock and we left Philadelphia in the Steam Boat—Aetna for Borden Town, with a large party going to the Sea shore Mr. H tried hard to amuse us, and we had a great deal of conversation upon a variety of topics. He told me Genl Jackson had become very religious and was in dreadful health—He says that his coming to Congress depends upon himself; but he does not think he will serve. All seem to have a horror of the turbulence and factions of the ensuing Congress, and a dread of being a party in it—We arrived at Borden Town at about ten oclock, and found Mrs. & Miss Hopkinson with Miss Mays who were at the door to receive us—Mrs. H— is much changed since you saw her; more so than I could possibly have imagined—She was in remarkable good spirits and made many good Puns—They told me Prince Senders had got into complete disgrace in consequence of some bad conduct; but what I could not ascertain and could scarcely believe it possible that we ever could have been at his entertainments in England.—They were much diverted at my account of his entertainments, to which I did all the justice in my power—Among the Passengers in the Steam Boat, we found Mr. Noeli who I had completely forgotten—He told me Anduaga was at New York; and that He (Anduaga) was to leave that City on his way to Niagara and the Lakes on Monday next—I told him I understood in Philadelphia that the Minister had sailed for Europe some time since; at which he seemed both hurt and surprized; and answered not yet, though he did not know how soon it might happen—He told me also that Onis had requested a leave of Absence from England, on account of Clementina’s health but to go to Bigniéres but he was refused—He likewise informed me that Yruco had been recalled from France, and that Berdaxi was likely to go there—Anduaga is much disliked here; they say he is sulky, proud and arrogant, and has nothing either in mind or person to make up for these failings—Zea is also recalled from Constantinople; as they Spain will not keep a Minister there—All this news I suppose you know. Dashkoff and his Wife have met with a succession of misfortunes such as having their house at Constantinople accidentally burnt down, and all their furniture clothes &ca &ca destroyed—They are now in Petersburg heartily wishing themselves back in America as they have no immediate prospect of employment. The Emperor gave them a handsome sum to repair their loss—We heard much of King Joseph and his daughter, but did not see his place—At three we left Borden Town and embarked in the Steam Boat, when lo and behold she was aground, and we had the pleasure like Satalus of gazing on the place which contained our friends, without the possibility of enjoying their society or conversation for upwards of two hours; the wind being so high, and the difficulty of egress from the Boat, making it impossible to land; and so cold that we could only lament not being provided with winter clothing—A good fat red faced handsome looking John Bull assured us, that the American Steam Boats were not to be compared to those built in Canada; as  how was it possible they should be, when the Ingirns  w (Engines) were all made in England—There were a Mr & Mrs Rice from Richmond with their Niece Miss Marshall, and a Miss McCulloch of Baltimore—They were pleasant and chatty: full of conversation about Boston from whence they had just returned delighted with every thing they had seen, and the attention they had met with—I suspected it was Mr. Rice the Baptist Clergyman and his Wife, but could not ascertain positively—We got home at about ten o’clock shivering with cold and very hungry—The News we heard at Borden Town was that the famous Miss Wright was arrested in England for Treason; and that the Yellow Fever was very bad in Philadelphia. If the arrest is as correct as the report of the sickness, we may know how much to believe—Gen Cate is Master of an Eating House at Paris set up under the patronage of the Americans—My journal is a pot pourri, in which you find much nonsence now and then relieved by something a little better; but if it can afford interest sufficient to amuse you for a few minutes; it fully answers every purpose to your affectionate Wife
				
					L. C. Adams
				
				
			